DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 7/30/2021, wherein:
Claims 1-20 are currently pending;
Claims 1-7 have been previously withdrawn; and
Claims 8 and 15 have been amended. 
Official Notice
In the Non-Final Office Action mailed on 5/17/2021, Examiner gave Official Notice that:
fore and aft-facing adjoining passenger seating arrangements having seating axes that are non-parallel to a vehicle cabin longitudinal axis and therefore having seat axes which extend at oblique angles relative to the central axis, are well-known in the art.
In Applicant’s Response to the aforementioned office action filed on 7/30/2021, no challenge was made to the Examiner’s taking of Official Notice. As such, the facts previously officially noticed are now considered to be Applicant Admitted Prior Art (AAPA). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps of claims 15-20 (e.g. a flow chart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a passenger seat arrangement comprising two passenger seat assemblies, wherein a first passenger seat assembly is in a forward-facing configuration relative to the passenger seat arrangement and a second passenger seat assembly is in an aft-facing configuration relative to the passenger seat arrangement. As the seat arrangement is only defined with respect to the two seats and their respective side walls, what constitutes a forward-facing configuration and an aft-facing configuration is completely unclear. It appears as though the seats must be defined with respect to a vehicle cabin having a forward and aft facing direction. Furthermore, defining the individual seat assemblies relative to the arrangement comprising both assemblies does not convey any more information as a forward or aft facing direction for the arrangement is not previously defined. Again, it is suggested that the seat arrangement be defined as “configured to be installed along the longitudinal direction of a vehicle” such that fore and aft directions would be present. 
Claim 8 recites that “the second passenger seat assembly is rotated 180 degrees relative to the first passenger seat assembly.” 
Claims 9-14 draw dependency from independent claim 8 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 8 for failure to overcome the same. First, it is unclear if applicant is reciting a step of rotation which would appear to invoke a 35 USC 101 rejection for combining two statutory categories of invention (e.g. product and process). Second, it is unclear if the rotation requires the structure to be capable of rotation thereby introducing structure necessary for allowing the seat to rotate/pivot from facing the same initial direction (e.g. tracks and rollers, bearings) or if the rotation is arbitrarily defined such that the final configuration is the only thing important (e.g. a 540 rotation clockwise/counterclockwise would be the same). 
Claims 9 and 10 recite that the second passenger seat is rotated 180 degrees clockwise and counter-clockwise relative to the first passenger seat, respectively. Claim 8, from which claims 9 and 10 draw dependency, recites that the first and second passenger seat assemblies are rotated 180 degrees with respect to one another. What effect if any a rotation clockwise versus counter-clockwise has on the passenger seat arrangement since after each direction of rotation, the first and second seats are still 180 degrees apart. It appears as though the result would be identical in either instance, since neither seat assembly has a unique configuration (e.g. table, window, opening, etc.) which would alter the final configuration depending upon which way it was rotated. 
Claims 16 and 17 recite the steps of rotating the second passenger seat assembly 180 degrees clockwise and counter-clockwise relative to the first passenger seat assembly, respectively. Claim 15, from which claims 16 and 17 draw dependency, recites that the first and second passenger seat assemblies are rotated 180 degrees with respect to one another. It is unclear what effect if any a rotation clockwise versus counter-clockwise has on the passenger seat arrangement since after each rotation, the first and second seats are still 180 degrees apart. It appears as though the result would be identical in either instance, since neither seat assembly has a unique configuration (e.g. table, window, opening, etc.) which would alter the final configuration depending upon which way it was rotated based upon the limitations of claim 15. 
Claims 9, 10, 16, and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 9 and 10 recite that the second passenger seat is rotated 180 degrees clockwise and counter-clockwise relative to the first passenger seat, respectively. Claim 8, from which claims 9 and 10 draw dependency, each recite that the first and second passenger seat assemblies are rotated 180 degrees with respect to one another. It appears as though the result would be identical in either instance, since neither seat assembly has a unique configuration (e.g. table, window, opening, etc.) which would alter the final configuration depending upon which way it was rotated. As such, neither claim 9 nor claim 10 appear to require additional structural elements or relationships between the structures recited in claim 8 and the scope of claim 8 has not been further limited. 
Claims 16 and 17 recite the steps of rotating the second passenger seat 180 degrees clockwise and counter-clockwise relative to the first passenger seat, respectively. The same issue as outlined above with respect to claims 9 and 10 is present in these claims and as such, neither claim 16 nor claim 17 appear to further limit the scope of claim 15 in any appreciable manner.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 00/21831 to Round et al. 
Re: Claim 8. As best understood due to indefiniteness, Round et al. teach a passenger seat arrangement comprising two passenger seat assemblies (page 4, line 11-page 8, line 23; Figs. 1-4; 2a, 2b), wherein each passenger seat assembly comprises:
a first wall (6b, 16b);
a second wall opposite from the first wall (6a,16a); and
a passenger seat (4a,4b) comprising a first side and a second side opposite from the first side, wherein the passenger seat is positioned between the first wall and the second wall such that the first side is proximate to the first wall and the second side is proximate to the second wall,
wherein a first passenger seat assembly of the two passenger seat assemblies is in a forward-facing configuration relative to the passenger seat arrangement and a second passenger seat assembly of the two passenger seat assemblies is in an aft-facing configuration relative to the passenger seat arrangement, and wherein the second passenger seat assembly is rotated 180° relative to the first passenger seat assembly (Fig. 3) such that the second walls are positioned spaced apart from and adjacent to each other (Fig. 3 clearly shows 6a and 16a spaced apart from and adjacent to each other).
Re: Claim 9. As best understood due to indefiniteness, Round et al. teaches the passenger seat arrangement of claim 8, wherein the second passenger seat assembly (2b) is rotated 180° clockwise relative to the first passenger seat assembly (2a) - see Fig. 3.
Re: Claim 10. As best understood due to indefiniteness, Round et al. teaches the passenger seat arrangement of claim 8, wherein the second passenger seat assembly (2b) is rotated 180° counter-clockwise relative to the first passenger seat assembly (2a) - see Fig. 3.
Re: Claim 11. Round et al. teaches the passenger seat arrangement of claim 8. Reversing the arbitrary wall labelling of claim 8 above, the first wall (6a, 16a) of each passenger seat assembly defines an opening (privacy dividers 11a,11b shown in Figs. 1-2 are stowable to open space between seats) providing access to the passenger seat (both seats can access one another with the privacy divider down through the respective openings), and wherein the second wall (6b, 16b) of each passenger seat assembly comprises a table (13).
Re: Claim 14. Round et al. teaches the passenger seat arrangement of claim 11, wherein the second passenger seat assembly is rotated 180° relative to the first passenger seat assembly such that the opening of the first passenger seat assembly is proximate to the opening of the second passenger seat assembly (See Figs. 1-4).
Re: Claim 15. As outlined above with respect to claim 8, Round et al. teaches a vehicle cabin having a passenger seat arrangement comprising two passenger seat assemblies, wherein one faces fore and one faces aft with respect to the vehicle cabin is described. By nature of the passenger seat arrangement being present inside the vehicle cabin, the method of installing a passenger seat arrangement, comprising the steps of: 
providing two passenger seat assemblies, wherein each passenger seat assembly comprises a first wall, a second wall opposite from the first wall, and a passenger seat 
positioning a first passenger seat assembly of the two passenger seat assemblies in a
forward-facing configuration within a vehicle cabin; and
positioning a second passenger seat assembly of the two passenger seat assemblies in an
aft-facing configuration in the vehicle cabin, wherein the second passenger seat assembly is rotated 180° relative to the first passenger seat assembly and such thaecond walls are positioned spaced apart from and adjacent to each other, are necessarily performed as each seat assembly must be provided and positioned as claimed to create the arrangement shown in the Figures of Round et al.
Re: Claim 16. As best understood due to indefiniteness, Round et al. teaches the method of claim 15, wherein positioning the second passenger seat assembly (2a) comprises rotating the second passenger seat assembly 180° clockwise relative to the first passenger seat assembly (2a) - see Fig. 3.
Re: Claim 17. As best understood due to indefiniteness, Round et al. teaches the method of claim 15, wherein positioning the second passenger seat assembly (2a) comprises rotating the second passenger seat assembly 180° counter-clockwise relative to the first passenger seat assembly (2a) - see Fig. 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/21831 to Round et al. in view of WO 2014/022484 to Henshaw.
Re: Claims 11-13. Round et al. teaches the passenger seat arrangement of claim 8 as outlined above. Round et al. also discloses that the seats are accessed by the opening on the first walls (6b, 16b) and that a table (13) is attached to the first wall (6b, 16b) of each assembly. However, it is not expressly disclosed that the first wall of each passenger seat assembly defines an opening providing access to the passenger seat, and wherein the second wall of each passenger seat assembly comprises a table; wherein the second passenger seat assembly is rotated 180° relative to the first passenger seat assembly such that the table of the first passenger seat assembly is proximate to the table of the second passenger seat assembly; and that the seat arrangements further comprise a privacy divider between the table of the first passenger seat assembly and the table of the second passenger seat assembly,
wherein the privacy divider is movable between a stowed position and a deployed position,
wherein, in the stowed position, the privacy divider, table of the first passenger seat assembly, and the table of the second passenger seat assembly define an extended table surface, and
wherein, in the deployed position, the privacy divider physically separates the table of the first passenger seat assembly from the table of the second passenger seat assembly.
Henshaw teaches a comparable seating arrangement (See Abstract, Figs. 1-5) comprising first and second passenger seating arrangements that are arranged 180 degrees relative to one another in a fore and aft facing configuration, wherein each seat is located between respective first and second walls. In paragraphs [0052]-[0054], Henshaw teaches providing a table on the second wall of each passenger seat assembly, wherein the table is on the wall proximate to the table of the other adjacent passenger seat. Henshaw further teaches that the privacy divider 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to relocate the table of Round et al. from the wall with the opening to the wall with the privacy divider between the seats as taught by Henshaw to provide the ability for adjoining seating arrangements to share the tables as a singular workspace in the same manner outlined by Henshaw.
Re: Claims 18 and 19. Round et al. teaches the method of claim 15 as outlined above. Additionally, Round et al. in view of Henshaw render obvious the limitations of claims 11 and 12 as outlined above, wherein the first wall of each passenger seat assembly defines an opening providing access to the passenger seat, and wherein the second wall of each passenger seat assembly comprises a table, and wherein the second passenger seat assembly is rotated 180° relative to the first passenger seat assembly such that the table of the first passenger seat assembly is proximate to the table of the second passenger seat assembly. One of ordinary skill in the art would have been motivated to configure the seating arrangements such that the tables are along the proximate walls of the seating arrangements as taught by Henshaw outlined above. By configuring the seating arrangements in such a manner, the step of rotating the second .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/21831 to Round et al. in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 20. Round et al. teaches the method of claim 15, wherein the passenger seat of the first passenger seat assembly comprises a first seat axis (inherent in the layout of Round et al.). However, it is not expressly disclosed that the method comprises the step of positioning the first passenger seat assembly such that the first seat axis extends at an oblique angle relative to a central axis of the vehicle cabin.
Examiner previously gave Official Notice, now AAPA, that fore and aft-facing adjoining passenger seating arrangements having seating axes that are non-parallel to a vehicle cabin longitudinal axis and therefore having seat axes which extend at oblique angles relative to the central axis, are well-known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the seating arrangement as taught by Round et al. such that the seat axis of the first seat is at an oblique angle to the central axis of the vehicle cabin, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to provide a non-parallel seating arrangement to maximize the useable space for the seating arrangements in portions of the aircraft which are non rectilinear (e.g. near the nose and tail sections of the aircraft wherein the cabin space tapers) and/or to increase the maximum length of the seating arrangements while using the most floor space of the cabin as possible. 
Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
On page 8 of Applicant’s Remarks, it is alleged that the method of claims 15-20 does not need to be shown and 37 CFR 1.81(a) is cited. Examiner notes that the aforementioned rule is separate and distinct from 37 CFR 1.83(a) and as the method is being claimed, it needs to be shown by way of a flow chart or the like. The objection is therefore maintained. 
On pages 8-9 of Applicant’s Remarks, it is alleged that the fore and aft configurations are clear in view of the specification and that the amendment describes the configurations relative to the arrangement such that the rejections should be removed. This is not persuasive as the a fore and aft direction are not established in an arrangement separate from where it is to be installed. Applicant is advised to replace “fore” and “aft” with “first” and “second” directions or recite that the arrangement is configured to be installed along a longitudinal axis of a vehicle such that the fore and aft directions would be inherent. 
On page 9 of Applicant’s Remarks, it is alleged that the rotations clockwise and counterclockwise are not indefinite and further limit the claim because it establishes that the seats are identical and not mirrored. This argument is not persuasive as Applicant has failed to identify how a mirrored configuration cannot meet the same claim limitation. Additionally, the claims presently do not recite identical seats and even if the seats were mirrored (e.g. the adjacent armrests contained the same features: reclining button or electronic button), rotating the seats 180 degrees in either direction does not effect the end result (See Examiner’s figure below). Either way you rotate the same second seat (CW/CCW) you will end up in the “Final” configuration. So at the very least, the claims are clearly not further limiting. 

    PNG
    media_image1.png
    1137
    724
    media_image1.png
    Greyscale

On pages 9-10 of Applicant’s Remarks, it is alleged that Round does not anticipate the seat assemblies having second walls which are spaced apart from and adjacent to each other. This argument is not based in fact. Figure 4 of Round clearly shows two independent and distinct second walls (6a, 16a) for the first and second seat assemblies (2a, 2b). The walls are necessarily adjacent and spaced apart as they are located side-by-side in the figures.  Applicant alleges that these two walls are part of the same overall structure sharing a common internal wall but this is not described anywhere in Round and is therefore not based in fact. Furthermore, Applicant does not provide any criticality for spacing the adjacent walls apart or define how far apart they must be spaced, such that abutting arrangements would still be within the broadest reasonable interpretation. The rejections under 35 USC 102 and 103 in view of Round are therefore maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647